 Case:20-00055-EAG Doc#:44-6 Filed:06/08/20 Entered:06/08/20 19:33:49
                                                   SO ORDERED.                     Desc:
                           Exhibit 6 Page 1 of 3
                                                            Dated: May 26, 2020



   1

   2
                                                            Daniel P. Collins, Bankruptcy Judge
   3                                                        _________________________________

   4

   5

   6

   7
                                UNITED STATES BANKRUPTCY COURT
   8                              FOR THE DISTRICT OF ARIZONA
   9
       In re:                                                In Chapter 11 Proceedings
  10
       BLUE ICE INVESTMENTS, LLC,                      Case No: 2:20-bk-02208-DPC Case No:
  11                                                            2:20-bk-02224-EPB
       STARPLEX CORPORATION,
  12                                                 (Jointly administered under Case No: 2:20-
       Debtors.                                                   bk-02208-DPC)
  13
                                                                2:20-ap-00095-DPC
  14   This filing apples to:
  15   ___ All Debtors
  16
       X Specified Debtors
  17

  18
       STARPLEX CORPORATION,
  19
                Plaintiff,
  20
                v.
  21
       JOVITA CARRANZA, in her capacity as
  22
       administrator for the Small Business
       Administration,
  23
                Defendant.
  24

  25

  26

  27

  28




Case 2:20-ap-00095-DPC          Doc 31 Filed 05/26/20 Entered 05/26/20 08:53:54       Desc
                                 Main Document Page 1 of 3
 Case:20-00055-EAG Doc#:44-6 Filed:06/08/20 Entered:06/08/20 19:33:49                Desc:
                           Exhibit 6 Page 2 of 3



   1
                        ORDER DENYING PLAINTIFF’S MOTION FOR
                              PRELIMINARY INJUNCTION
   2
             Upon consideration of Plaintiff’s Motion for Preliminary Injunction (Dkt. 3),
   3

   4   Defendant’s Opposition thereto (Dkt. 15), Plaintiff’s Reply brief (Dkt. 20), Defendant’s
   5
       Surreply brief (Dkt. 26), and Plaintiff’s Response to Defendant’s Surreply (Dkt. 27), and
   6
       following hearing held on May 21, 2020, for reasons stated by the Court on the record at
   7

   8   the hearing:
   9
              IT IS HEREBY HELD that:
  10
              A. The Court has jurisdiction to address Plaintiff’s claim for preliminary
  11

  12             injunctive relief based on its claim under Count II of its Amended Complaint
  13
                 (Dkt. 18), alleging violation of 11 U.S.C. § 525, because that claim is core
  14
                 under 28 U.S.C. § 157.
  15

  16          B. Defendant waived its sovereign immunity in 11 U.S.C. § 106 to Plaintiff’s

  17             claim under 11 U.S.C. § 525.
  18
              C. Plaintiff is not likely to succeed on the merits of its claim under 11 U.S.C. §
  19

  20
                 525 because that section does not apply to loans made under the Payroll

  21             Protection program (PPP) of the CARES Act, Pub. L. 116-136.
  22
              D. The Court does not have jurisdiction to award preliminary injunctive relief on
  23

  24
                 Plaintiff’s claims under the Administrative Procedure Act (APA) (Count I of

  25             the amended complaint) because those claims are non-core. The Court may
  26
                 only issue findings of fact and conclusions of law on the APA claims to submit
  27
                 to the district court.
  28




Case 2:20-ap-00095-DPC       Doc 31 Filed 05/26/20 Entered 05/26/20 08:53:54           Desc
                              Main Document Page 2 of 3
 Case:20-00055-EAG Doc#:44-6 Filed:06/08/20 Entered:06/08/20 19:33:49             Desc:
                           Exhibit 6 Page 3 of 3



   1
             E. For the reasons stated on the record, the Court concludes as follows:

   2               a. Defendant has waived immunity under 5 U.S.C. § 702 for preliminary
   3
                       injunctive relief.
   4
                   b. Plaintiff is not likely to succeed on the merits of its APA claims because
   5

   6                   the Defendant acted within its authority in excluding debtors in
   7
                       bankruptcy from the PPP, and excluding debtors in bankruptcy from the
   8
                       PPP was not unreasonable.
   9

  10         F. Following the hearing, the Defendant moved, and the Court ordered, dismissal
  11
                of the amended complaint without prejudice, thus mooting the need to forward
  12
                conclusions to the district court.
  13

  14         IT IS HEREBY ORDERED that Plaintiff’s Motion for Preliminary Injunction
  15   based on Count II of its amended complaint is DENIED;
  16
       SO ORDERED as of the date set forth above.
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28




                                                     3
Case 2:20-ap-00095-DPC     Doc 31 Filed 05/26/20 Entered 05/26/20 08:53:54          Desc
                            Main Document Page 3 of 3
